United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           June 4, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 02-30922
                         Summary Calendar



CRAIG A SINGLETON

                     Plaintiff - Appellant

v.

TYRONE VAIL, DR GAUTREAUX, UNIDENTIFIED PARTY,
CLAUDEAN S ALEXANDER

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 00-CV-575-F
                       --------------------

Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Craig A. Singleton, former Orleans Parish Prison (OPP)

prisoner # 857400, appeals from a judgment in favor of the

defendants on his condition-of-confinement and inadequate-

medical-care claims, following an evidentiary hearing before the

magistrate judge consistent with Flowers v. Phelps, 956 F.2d 488



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30922
                                 -2-

(5th Cir.), modified on other grounds, 964 F.2d 400 (5th Cir. 1992).

     Singleton challenges the factual findings of the magistrate

judge, which were adopted by the district court.   Singleton’s

challenges to the legal conclusions of the magistrate judge are

intertwined with his challenges to those factual findings.

Appellate review of these issues would require an examination of

a transcript of the Flowers hearing, a transcript which does not

exist.

     Singleton also contends that the magistrate judge “declined

to decide” whether he could call expert witnesses or other

witnesses to testify on his behalf at the Flowers hearing.

Appellate review of this issue is dependent upon an examination

of a transcript of the Flowers hearing.

     Singleton has failed to provide a hearing transcript, as

directed by FED. R. APP. P. 10(b)(2).   Previously, this court

denied Singleton’s motion requesting a transcript at the

Government’s expense because he failed to meet the requirements

of 28 U.S.C. § 753(f).   Because Singleton failed to provide this

court with a transcript, this court will not consider Singleton’s

arguments, which depend upon a review of the transcript.   The

appeal therefore is DISMISSED.   See Richardson v. Henry, 902 F.2d

414, 416 (5th Cir. 1990).

     APPEAL DISMISSED.